        Case 5:19-cv-03590-EGS Document 19 Filed 01/15/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOHN MAHONEY, on behalf of himself        :   CIVIL ACTION
and all others similarly situated,
                                          :
                    Plaintiffs,
                                          :
             v.                               NO. 19-3590
                                          :
WIND CREEK BETHLEHEM LLC,
                                          :
                    Defendant.

                                       ORDER

      AND NOW, this 15th day of January, 2020, it is hereby ORDERED that the

settlement conference scheduled for Wednesday, January 15, 2020 is cancelled.



                                        BY THE COURT:


                                        /s/ Marilyn Heffley
                                        MARILYN HEFFLEY
                                        UNITED STATES MAGISTRATE JUDGE
